NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY WILLIAM CORTINAS,                         No. 21-15018

                Plaintiff-Appellant,            D.C. No. 1:19-cv-01709-DAD-SKO

 v.

S. GATES; CONALL MCCABE; DAVE
DAVEY, Warden; R. GILL; J. LEWIS; C.            MEMORANDUM*
SMITH; S. RAMIREZ; R. PHAM; CELIA
BELL; ROBIN MCCONNELL; EDGAR
CLARK; CARMEN FISCHER, Esquire,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      California state prisoner Larry William Cortinas appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal of a complaint for failure to

state a claim under 28 U.S.C. § 1915A. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204,

1208 (9th Cir. 2017). We affirm.

      The district court properly dismissed Cortinas’s action because Cortinas

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Toguchi v. Chung, 391 F.3d 1051, 1056-60 (9th Cir. 2004) (a prison official

is deliberately indifferent only if he or she knows of and disregards an excessive

risk to inmate health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      Cortinas’s motions to appoint counsel are denied.

      AFFIRMED.




                                           2                                     21-15018